Citation Nr: 0321746	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-28 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether entitlement to an apportionment of the veteran's 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount of $300 for the veteran's son as a 
helpless child should be terminated.  

(The issue of whether the recognition of the son as the 
helpless child of the veteran was proper is the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1961 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from Special Apportionment decisions by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran's son an apportionment 
in the amount of $300.  In April 1997, the Board remanded 
this case to the RO for further clarification and 
development.  Specifically, the Board pointed out that this 
is a contested claim.  The veteran is one party.  He is the 
party appealing the action of the RO.  The other party was 
his son's mother, however, since the son had not been deemed 
incompetent, he was the proper party to the claim, not his 
mother.  Upon remand, the veteran's son indicated that he was 
the other party to the claim and he was provided the 
necessary notifications regarding the claim on appeal.  Thus, 
contested claims procedures have been followed.  

In a separate final Board decision, the Board upheld an RO 
determination that the veteran's son was a helpless child.  


FINDINGS OF FACT

1.  The veteran's son was born in December 1964; he has been 
determined to be a helpless child.

2.  The veteran stopped residing with his son in January 
1993.  

3.  The veteran was not reasonably discharging his 
responsibility to his son.  




CONCLUSION OF LAW

The apportionment of the veteran's VA disability compensation 
benefits to his son as a helpless child in the amount of $300 
was proper and is not terminated.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the parties to the claim and 
their respective representatives, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  The discussion in the 
RO's May and December 1994 decisions, March 1995 decision, 
August 1995 statement of the case, April 1997 Board remand 
decision, March 1998 decision, June 1999 and February 2003 
supplemental statements of the case, informed the parties to 
the claim of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  In addition, both parties were sent letters 
discussing VCAA.  The letters addressed VA's duty to notify, 
duty to assist, and instructed the parties of when and where 
to send information and/or evidence.  In addition, the 
veteran himself was sent numerous letters regarding the 
evidence that was needed to support his appeal.  The 
aforementioned decisions, statement of the case, supplemental 
statement of the case, VCAA letters, and RO letters, 
satisfied the directives of VCAA.  

Second, VA has a duty to assist the parties in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on the claim to include financial 
information. In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
parties, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In June 1993, the mother of the veteran's son applied for an 
apportionment of the veteran's VA disability benefits.  She 
stated that the veteran had abandoned the family in January 
1993, but had not supplied support payments since May 1993.  
She indicated that her monthly income was $720 and her 
monthly expenses to include her son's expenses were $2893.  
She also indicated that the veteran's monthly income was 
$3268.  

Thereafter, the veteran sent a letter to VA in which he 
stated that during the period in question, he was 
hospitalized.  He alleged that during his hospitalization, 
his son's mother kept his VA and Social Security 
Administration payments which totalled $14,334.  She also 
purchased a new car, talked him into cashing in various 
assets, and obtained new credit cards in his name.  When he 
was released from the hospital, he stated that she left him.  
Currently, the veteran indicated that his bills were overdue 
and he was living with his mother so that he could pay the 
overdue bills.  

In a January 1994 letter, the son's mother indicated that the 
veteran had in fact left her and their son the year before 
and that they were left with $2500 in debt.  She generally 
disputed his allegations.  She indicated that their family 
income currently consisted of Social Security Administration 
disability payments for both her and her son as they were 
both disabled with muscular dystrophy.  She indicated that 
they were unable to pay for basic necessities and were 
relying upon relatives for assistance.  She maintained that 
the veteran had filed for divorce and had actually admitted 
to his past actions.  

In a May 1994 Special Apportionment Decision, the RO 
indicated that the veteran had not provided the requisite 
financial information.  Although he had requested a hearing, 
he had canceled that request.  In addition, it was indicated 
that the veteran's son and his mother could not meet their 
monthly expenses.  The RO determined that an apportionment 
was warranted for both the son and his mother, who was still 
married to the veteran.  The RO indicated that when the 
divorce became final, the apportionment would be for the son 
only, in the amount of $300.  Later that month, the divorce 
was finalized.  

In May 1994, the veteran requested that the apportionment for 
his son be terminated.  He asserted that the son was not a 
helpless child and that the apportionment was causing the 
veteran financial hardship.  At this juncture, the Board 
notes that, as noted in the introductory section, the Board 
has determined that the son is a helpless child for VA 
purposes.  Thus, the veteran's arguments in that regard are 
not availing.  

Ina  June 1994 decision, the veteran's ex-wife, the veteran's 
mother, was removed from the apportionment award based on the 
divorce.  

In August 1994, a financial status report was received from 
the veteran.  In that report, the veteran listed his monthly 
income from VA and the Social Security Administration to be 
$3016.  His monthly expenses were listed as $1025.  No 
installment contracts or outstanding debts were listed.  

In a December 1994 Special Apportionment decision, the RO 
determined that the prior award of $300 should be continued.  
In March 1995, the RO again confirmed the prior decision.  

In August 1995, the son's mother informed VA that the veteran 
had received an inheritance from his mother of between 
$500,000 and $650,000.  

In September 1995, the veteran indicated that his son was 
receiving $400 per month from the Social Security 
Administration.  

In December 1996, the veteran married V.G., who is his 
current spouse.  

In June 1997, the veteran's son indicated that he wanted to 
retain his apportionment.  He indicated that his income 
consisted of the $300 apportionment and payments form the 
Social Security Administration.  He also indicated that his 
unreimbursed medical expenses were substantial due to his 
disability.  He reiterated that the veteran had received an 
inheritance that he believed to have been between $250,000 to 
$300,000.  

In September 1997, financial information was received from 
the son's mother.  She indicated that their family monthly 
income was $1851 consisting of payments from the Social 
Security Administration for both the mother and the son and 
from alimony.  The son's income alone was $387 from Social 
Security Administration benefits.  In addition, he was 
receiving the $300 apportionment.  The son's monthly expenses 
were $686 for him alone.  However, the mother indicated that 
she had separated his expenses out of her expenses, which she 
also listed.  

Thereafter, also in September 1997, a financial status report 
was received from the veteran.  Total income was listed as 
$3412 and total expenses were listed as $2841.  One 
installment creditor was listed, this debt was incurred in 
1996.  The veteran listed no assets from an inheritance.  

In October 1997, a financial report was received from the 
son.  He indicated that his monthly income, to include the 
apportionment, approximated his monthly expenses.  

In December 1997, the veteran indicated that he needed all of 
his VA benefits for his new family's support and that none 
should be allotted to his son.  

Under 38 U.S.C.A. § 5307, if the veteran's child is not in 
the veteran's custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's' support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450 (1994).  See 
Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  

The initial issue is whether the veteran was reasonably 
discharging his responsibility for his son's support.  The 
record shows that in 1993, the son's parents separated.  
Although both the veteran and his ex-wife have made 
allegations regarding the nature of the separation, it is not 
significant for determining whether the apportionment was 
warranted.  What matters, as noted, is whether the veteran 
was reasonably discharging his responsibility for his son's 
support.  In May 1993, the son's mother filed for an 
apportionment on his behalf and the son has continued that 
action.  After the separation occurred in early 1993, the 
veteran was not providing any support for his son.  The 
veteran does not contend that he was paying any support.  The 
veteran has admitted that he pays no child support.  The 
veteran's sole argument is that he should not be required to 
pay any support for the son because the son is not a helpless 
child.  However, as already noted, the Board has determined 
that he is a helpless child.  The veteran maintains that all 
of his income should be used for his current family only.  
The Board does not agree.  The Board finds that the veteran 
was not reasonably discharging his responsibility for his 
son's support because he was not providing any support for 
him.  The RO has determined that the amount of $300 for the 
son is appropriate.  

Accordingly, the Board finds that a general apportionment of 
the veteran's VA disability compensation in the amount of 
$300 for his son as a helpless child was appropriate.  Thus, 
the Board concludes that the apportionment of the veteran's 
VA disability compensation benefits to his son as a helpless 
child should not be terminated.  


ORDER

The apportionment of the veteran's VA compensation benefits 
to his son as helpless child in the amount of $300, is proper 
and is not terminated.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

